20vu743u department of the treasury internal_revenue_service washington d c government entities division aug uniform issue list no hrhrkrkeeekerereererererererekrerekrererer hhkkkkikkkekeeereereererrererererrererr harker kerrier rekrerereerrerer attention os keke ree rrr rrerrerkerkeee hhrkkekkekkererikkererrerererer eere legend church a congregation b me kkk kerrier aer rerreerreererererere ek kkk keke aker er keke eere ete eere re reeeereeeerererrerere region cc kikikikkiaik ere ree re err ere eee err ere eer ree rear ererererrere kkekkkrkerererererereereerererere hakkar ik aik iir eee eir iris aker ree ree erereree college kirke eere rererererreeereeree freer eere ere ree erererereraererererer kkk erererererererereerererer hra ree ererererererere state d state e mee kr kk kkk eker eere ree ree ree ean kkk kekkkekekekereekekrekkee city f keke ere plan xx hrik ir riki iri rii riaa arrieta rr eeererrreree this is in response to a letter dated date in which your authorized representative requested rulings on your behalf under sec_414 of the internal_revenue_code code in support of your ruling requests you have submitted the following statements and information the college is a not-for-profit corporation chartered under the laws of state d in the college was established by members of congregation b a group of religious individuals founded in city f under the auspices of and affiliated with church a the college's mission is to further the teachings and works of church a by bestowing upon students a respect for human dignity and a concern for the marginalized in our society through a liberal arts curriculum congregation b's ministry extends to the fields of education hospitals nursing homes childcare and work in local churches founding of the college and its continuing mission is a part of congregation b's education ministry the college's corporate bylaws provide that as a church a liberal arts college the curriculum is enriched by church a tradition and values as reflected in the philosophy of congregation b the bylaws further provide that the college shall be managed and operated in accordance with the tradition teachings and the laws of church a and the constitution directives and philosophy of congregation b the region c the regional headquarters of congregation b in the united_states is a not-for- profit corporation chartered in state e and located in city f the sole corporate members of the college are the head of region c and its regional council powers reserved to the corporate members under the college's charter and bylaws include but are not limited to the power to a approve recommended changes in the philosophy objectives and purposes of the college b interview and approve semi-finalists for the office of college president c amend alter modify or repeal the college's articles of incorporation and d approve nominees to the college's board_of trustees prior to their election or re-election by the board_of trustees the corporate powers of the college are vested in its board_of trustees board subject_to the reservation of powers to the corporate members of the college under its charter and bylaws trustees are elected by a majority vote of the board from nominees approved by the members any trustee may be removed by a majority vote of the members of the college after consultation with the board powers exercised by the board include but are not limited to the power to and purpose choose evaluate and supervise the college president approve institutional policies bearing on the appointment promotion tenure and dismissal of faculty members and control the general financial administration of the college and supervise its funds of the individuals listed as members of the board are adherents of church a and belong to a congregation such as congregation b review the college's mission both congregation b and the college are listed in the official directory of church a in the united_states the internal_revenue_service has determined that any organization listed or appearing in the official directory of church a also is an organization that is described in code sec_501 and exempt from tax under sec_501 the college established plan x a nonqualified retirement effective july incentive plan for tenured faculty plan x is funded from the college's general budget and provides eligible faculty with funds for a single-sum payment of dollar_figure year_of_service with the college subsidized health care coverage and membership in the college’s sports and recreation center for each plan x is administered by an administrative committee committee created by the board_of trustees for the exclusive purpose of administering the plan the committee serves at the pleasure of the board and has authority to determine eligibility for plan benefits to construe the terms of the plan and to establish policies and rules for plan administration decisions of the committee regarding a tenured faculty member's eligibility for plan benefits are final and binding the committee is comprised of three members one of whom must be an employee of the college another must be a member of the board and the final member may be either an employee of the college a member of the board or an adherent of the church a faith if not an employee of the college or a board member based on the preceding statements and representations you request a ruling that from and after its effective date of july plan x is a church_plan within the meaning of sec_414 of the code sec_414 of the code generally defines a church_plan as a plan established and maintained for its employees or their beneficiaries by a church or by a convention or association of churches that is exempt from taxation under sec_501 sec_414 of the code provides that a plan will be treated as a church_plan if it is maintained by an organization whether a civil law corporation or otherwise the principal purpose or function of which is the administration or funding of a plan or program for the provision of retirement benefits or welfare benefits or both for the employees of a church or a convention or association of churches if such organization is controlled by or associated with a church or a convention or association of churches in pertinent part sec_414 of the code provides that an employee of a church_or_convention_or_association_of_churches shall include an employee of an organization whether a civil law corporation or otherwise which is exempt from tax under sec_501 of the code and which is controlled by or associated with a church or a convention or association of churches sec_414 of the code provides that a church or a convention or association of churches which is exempt from tax under sec_501 shall be deemed the employer of any individual included as an employee under subparagraph b sec_414 of the code provides that an organization whether a civil law corporation or otherwise is associated with a church_or_convention_or_association_of_churches if the organization shares common religious bonds and convictions with that church_or_convention_or_association_of_churches in order for an organization that is not itself a church_or_convention_or_association_of_churches to have a church_plan under sec_414 of the code that organization must establish that its employees are employees or deemed employees of the church_or_convention_or_association_of_churches under sec_414 employees of any organization maintaining a plan are considered to be church employees if the organization is exempt from tax under sec_501 of the code is controlled by or associated with a church_or_convention_or_association_of_churches and provides for administration or funding or both of the plan by an organization described in sec_414 in this case the college a not-for-profit corporation chartered under the laws of state d was established by members of congregation b a group of religious individuals founded under the auspices of and affiliated with church a the college's mission is to further the teachings tenets and works of church a by bestowing upon students a respect for human dignity and a concern for the marginalized in society the founding of the college and its continuing mission is a part of congregation b's education ministry as a church a liberal arts college the curriculum is enriched by church a tradition and values as reflected in the philosophy of congregation b and is managed and operated in accordance with the tradition teachings and the laws of church a and the constitution directives and philosophy of congregation b in addition both congregation b and the college are listed in the official directory for church a in the united_states the service has determined that organizations listed or appearing in the church a official directory are organizations described in code sec_501 and exempt from tax under code sec_501 therefore because of its corporate structure and philosophical orientation and because of its listing in church a's official directory it is concluded that the college shares common religious bonds and convictions with church a and congregation b and is associated with church a and congregation b for purposes of sec_414 of the church_plan rules moreover under the rule_of code sec_414 if an organization is controlled by or associated with a church_or_convention_or_association_of_churches as provided under sec_414 the employees of that organization are deemed to be employees of that church_or_convention_or_association_of_churches accordingly the employees of the college in this case also are considered to be church a employees for purposes of the church_plan rules of code sec_414 conversely under the rule_of code sec_414 church a is deemed to be the employer of the college's employees having established that college employees in this case are deemed to be employees of church a the question remaining is whether or not the plan in question is administered by an organization the principal purpose or function of which is the administration or funding of a plan or program for the provision of retirement benefits or welfare benefits or both for the employees of a church or a convention or association of churches in this case plan x is administered by a committee established exclusively for that particular purpose the committee serves at the pleasure of the board and has authority to determine eligibility for plan benefits to construe the terms of the plan and to establish policies and rules for plan administration decisions of the committee regarding a tenured faculty member's eligibility for plan benefits are final and binding accordingly it is ruled that from and after its july church_plan within the meaning of sec_414 of the code effective date plan x is a no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of the code or regulations which may be applicable thereto copies of this letter and related documents have been sent to your authorized representative in accordance with a power_of_attorney on file in this office any questions pertaining to the ruling please contact if you have se t ep ra t1 for further information this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent sincerely cake ff wheins carlton a watkins manager employee_plans technical group enclosures deleted copy of this private_letter_ruling notice notice of intention to disclose copy of cover letter to your authorized representative
